Citation Nr: 0822561	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-21 149	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The claims file was subsequently 
transferred to the RO in Waco, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2007 Travel Board hearing.  A copy 
of the transcript of that hearing has been associated with 
the record on appeal.

This case returns to the Board following a remand to the RO 
in November 2007.


FINDING OF FACT

A chronic bilateral knee condition was not present in service 
or otherwise shown to be related to service.


CONCLUSION OF LAW

A bilateral knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has testified that he injured his knee in 
December 1945 at the Ardmore Air Force Base in Ardmore, 
Oklahoma, after he jumped while carrying a sextant and hit 
his right knee on an asphalt surface.  He states that he went 
to the infirmary where he was examined, issued a brace, and 
given aspirin to alleviate pain.  However, no bones were 
found to be broken.  He further indicates that he was placed 
on light duty for approximately three weeks.  The veteran did 
not say that he had left knee treatment in service, but was 
unsure of whether he received subsequent in-service treatment 
for his right knee.  Despite repeated attempts, the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center.  In July 2004, the RO 
issued a Formal Finding on the Unavailability of Service 
Records.  Where the service personnel records are lost and 
presumed destroyed the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991);

At the veteran's September 2007 Travel Board hearing, his 
spouse of 37 years testified that the veteran had knee 
problems for as long as she had known him.  In addition, the 
veteran's daughter has reported that he suffered from knee 
issues since she was very young.

The veteran underwent a VA joint examination in February 2008 
which indicated a diagnosis of osteoarthritis of the 
bilateral knees, post total knee arthroscopy.  The examiner 
indicated the veteran linked his knee disability to service, 
and viewed his reported history as factual in light of 
missing service medical records.  However, the examiner 
concluded that he could not determine whether the bilateral 
knee condition was causally related to service without 
resorting to mere speculation.  Specifically, the examiner 
opined that a chronic condition would not have been 
established with merely one episode of in-service care.  
Furthermore, the veteran reported that he worked as a 
"cowboy" for decades after his separation from service and 
indicated that he frequently fell on his hands and knees in 
his civilian profession.

Although there is certainly no question that the veteran 
currently suffers from bilateral knee disabilities, there is 
no medical evidence of a similar chronic injury suffered in 
service, and no medical opinion suggesting a link to service.  
The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, service connection for bilateral knee disabilities 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  The Board has considered the heightened 
benefit of the doubt rule in the case of missing service 
medical records.  The Board finds the veteran's testimony 
credible with respect to what happened to his knee in 
service, but in the absence of a nexus between that incident 
and the current disability, there is no basis on which to 
grant entitlement to service connection.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained VA treatment records.  
Further, the veteran submitted additional treatment records 
and several personal statements, and was provided an 
opportunity to set forth his contentions during his September 
2007 Travel Board hearing.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
February 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


